The opinion of the court was delivered March 19th 1883.
Per Curiam.
The evidence of this alleged contract is too doubtful to justify a decree of specific performance. There certainly was evidence to sustain the facts found by the Master *581and confirmed by the court, that the agreement was entered into under a misapprehension of the parties, in regard to the quantity of land intended to be included in the contract. The serious and substantial doubt found to exist, is 'sufficient to stay the hand of a chancellor, and to justify him in refusing a decree of specific performance, which is not of right, but of judicial grace.
Decree affirmed and appeal dismissed at the costs of the appellant.